Citation Nr: 1002038	
Decision Date: 01/13/10    Archive Date: 01/22/10

DOCKET NO.  05-09 113	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.	Whether new and material evidence has been submitted to 
reopen a claim for service connection for diabetes 
mellitus, claimed as secondary to exposure to chemical 
agents, to include Agent Orange, herbicides and/or 
insecticides.

2.	Entitlement to service connection for hyperlipidemia (high 
cholesterol), claimed as secondary to exposure to chemical 
agents, to include Agent Orange, herbicides and/or 
insecticides.

3.	Entitlement to service connection for chronic renal 
failure with hemodialysis, claimed as secondary to 
exposure to chemical agents, to include Agent Orange, 
herbicides and/or insecticides.

4.	Entitlement to service connection for carcinoid tumor, 
claimed as secondary to exposure to chemical agents, to 
include Agent Orange, herbicides and/or insecticides.

5.	Entitlement to sigmoid colon cancer, claimed as secondary 
to exposure to chemical agents, to include Agent Orange, 
herbicides and/or insecticides.

6.	Entitlement to service connection for anemia, claimed as 
secondary to exposure to chemical agents, to include Agent 
Orange, herbicides and/or insecticides.

7.	Entitlement to service connection for hypertension, 
claimed as secondary to exposure to chemical agents, to 
include Agent Orange, herbicides and/or insecticides.

8.	Entitlement to cancer of the chest or lungs, claimed as 
secondary to exposure to chemical agents, to include Agent 
Orange, herbicides and/or insecticides.


REPRESENTATION

Appellant represented by:  Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Morton, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from October 1968 to 
October 1972, and from November 1976 to July 1983. 

This matter is before the Board of Veterans' Appeals (Board) 
from an October 2004 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Waco, Texas, which 
declined to reopen a previously and finally denied claim for 
service connection for diabetes mellitus, claimed as 
secondary to exposure to herbicide agents.  That decision 
also denied service connection for hyperlipidemia, chronic 
renal failure with hemodialysis, carcinoid tumor, sigmoid 
colon cancer, anemia, hypertension, and cancer of the chest, 
all also claimed as secondary to exposure to herbicide 
agents.  The RO issued a notice of the decision in November 
2004, and the Veteran timely filed a Notice of Disagreement 
(NOD) in February 2005.  Subsequently, in March 2005 the RO 
provided a Statement of the Case (SOC), and the Veteran 
timely filed a substantive appeal that same month.  The RO 
provided Supplemental Statements of the Case (SSOCs) in April 
2005, July 2006, May 2007 and November 2007.

The Veteran requested a Travel Board hearing on these 
matters, which was held in April 2008 at which time he 
presented as a witness before the undersigned Acting Veterans 
Law Judge.  A transcript of the hearing is of record.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board finds that additional development is warranted to 
address the merits of the Veteran's claims.  38 C.F.R. § 19.9 
(2009).  In particular, the Veteran essentially maintains 
that he had exposure to Agent Orange while he served in 
Thailand when he washed down and refueled aircraft that 
dispersed this chemical and when spills of Agent Orange 
occurred on the runway.  See Hearing Transcript at 4-6; see 
also March 2008 VA Form 646; April 2001 Claim.  He has also 
asserted that he had exposure to insecticide chemicals and/or 
Agent Orange when his barracks were sprayed nightly with the 
subsance to neutralize insects and vegetation.  Hearing 
Transcript at 6-7.  The Veteran concedes that he did not set 
foot in the Republic of Vietnam.  Hearing Transcript at 14-
15.  

A review of the Veteran's service personnel records reveals 
that he served in Nakhon Phanom RTAFB in Thailand with the 
56th Transportation Squadron from January 30, 1971, to 
January 25, 1972 (or possibly to February 13, 1972, according 
to the Veteran's recollection), where he worked as an 
equipment operator, performed maintenance on assigned 
vehicles, and supervised the loading and off-loading of 
certain vehicles.  See AF Forms 909 & 910; see also October 
2006 Statement by the Veteran.  In addition, post-service 
medical records note that he has received treatment for 
diabetes mellitus, end-stage renal disease requiring 
dialysis, hypertension, colon and lung tumors, a carcinoid 
tumor of the sigmoid colon, metastatic carcinoid tumor 
including bone metastases, and anemia.  See April 2006 
Private Medical Report by Dr. W.J.H.; February 2006 Private 
Medical Reports by Dr. A.C.; January 2004 Private Medical 
Report by Dr. W.J.H.; February 2003 Private Medical Report by 
Dr. T.W.; December 2002 Private Medical Report by Dr. W.J.H.  
The record is unclear whether the Veteran currently has 
hyperlipidemia.  

In light of this evidence and the Veteran's testimony, the 
Board determines that the AOJ should make further attempts to 
corroborate whether the Veteran's unit in Thailand, namely 
the 56th Transportation Squadron, had any documented exposure 
to Agent Orange, herbicides, insecticides or other such 
chemicals while he served there.  In addition, the Board 
finds that a VA examination is required to ascertain whether 
any or all of the claimed disorders may be attributed to the 
Veteran's period of active service in Thailand and his 
asserted exposure to chemical agents at that time.  See 
McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  

Accordingly, this case is remanded to the Agency of Original 
Jurisdiction (AOJ) for the following actions:  

1.  The AOJ should ensure compliance 
with all notice and assistance 
requirements set forth in the Veterans 
Claims Assistance Act of 2000 (VCAA), 
to include notification requirements 
set forth in Kent v. Nicholson, 20 Vet. 
App. 1, 9 (2006), relating to claims to 
reopen.  See 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 
3.159 (2009).  

2.  The AOJ must contact the Veteran 
and ask him to provide the approximate 
dates, location and nature of any 
chemical exposure he feels he 
encountered during service.  The record 
reflects that the Veteran served with 
the 56th Transportation Squadron 
stationed as Nakhom Phanom Base, 
Thailand from January 1971 to February 
1972.

3.  With the information already of 
record and any new information offered 
by the Veteran, the AOJ should make 
appropriate attempts to verify the 
Veteran's account that he had in-
service exposure to chemicals, to 
include Agent Orange, herbicides and/or 
insecticides, while stationed in 
Thailand.  Pursuant to the instructions 
contained in VA Fast Letter 09-20 (May 
6, 2009), such action must include 
consultation with the DoD response 
document (Memorandum for the Record) 
outlining herbicide use in Thailand 
during the Vietnam Era, and association 
of said document with the claims file.  
If the review of the Memorandum for the 
Record does not confirm the Veteran's 
herbicide exposure, the AOJ must then 
request verification of such exposure 
from the Joint Services Records 
Research Center (JSRRC).  The AOJ 
should associate all responses 
(positive or negative) with the claims 
file.  

4.  Following the completion of the 
above development, the AOJ should 
afford the Veteran an appropriate 
medical examination for the purpose of 
determining the likely etiology of his:  
(a) diabetes mellitus; (b) 
hyperlipidemia (if any); (c) chronic 
renal failure with hemodialysis; (d) 
carcinoid tumor; (e) sigmoid colon 
cancer; (f) anemia; (g) hypertension; 
and (h) cancer of the chest or lungs.  
Specifically, the examiner must offer 
an opinion as to whether any or all of 
these claimed disorders likely arose as 
a result of the claimed in-service 
exposure to chemicals, to include Agent 
Orange, insecticides and/or herbicides.  
The claims folder must be made 
available to the examiner for review.  
Any required tests, if any, should be 
completed.  

As part of the examination report, the 
clinician is asked to provide an opinion 
concerning whether it is at least as 
likely as not (a 50 percent or greater 
probability) that the Veteran's 

(a) diabetes mellitus
(b) hyperlipidemia (if any)
(c) chronic renal failure with 
hemodialysis
(d) carcinoid tumor
(e) sigmoid colon cancer
(f) anemia
(g) hypertension; and/or
(h) cancer of the chest or lungs

are causally related to an event, injury, 
or disease in service, to include any 
exposure to chemicals such as Agent 
Orange, herbicides or insecticides while 
serving in Thailand.  A rationale must be 
provided for all opinions expressed, to 
include reference to materials in the 
claims file, the account offered by the 
Veteran, and any pertinent medical 
literature, as appropriate.  

5.  Then, after completion of any other 
notice or development indicated by the 
state of the record, with consideration 
of all evidence added to the record 
subsequent to the last SSOC, the AOJ must 
readjudicate the Veteran's claims.  If 
any claims remain denied, the AOJ should 
issue an appropriate SSOC and provide an 
opportunity to respond.  

A Veteran has the right to submit additional evidence and 
argument on a matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369, 370 (1999) (per curiam).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112.




____________________________________________
RICHARD C. THRASHER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board of 
Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of 
a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).





